Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/21 has been entered.

Claims 1-21 are pending.  Claims 1, 5, 8, 12, 15, 19 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 5, 8, 12, 15, 19 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

04/20/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Mapen (US Pub. 20190034606 A1).

	Regarding claim 1 (currently amended), Mapen discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
initiating an iris-based authentication session to authenticate a person claiming to be an authorized user (para. 53-a biometric authentication (something that you are) with private personal information (something that you know). The combination of a challenge response with biometric authentication can be applied in a variety of biometric modalities, such as voice, fingerprint, face, and iris identification); 
determining a challenge to be used to challenge the person (para. 60- the system 100 can be configured to initially display a challenge 120 to the subject via the interface 106. In some embodiments, the challenge 120 can be to enter a numerical or alphanumerical passcode stored as a preset valid response 124 by sequentially following the numbers and/or letters of the passcode on a numerical or alphanumerical display provided at the interface 106 with one or more eyes of the subject. In such embodiments, the timer 128 can be used to provide the subject with a limited amount of time to gaze at the next number or letter in the passcode and, once selected, the feedback module 132 can be used to provide feedback to the subject to continue to the next number or letter of the passcode. In some embodiments, the challenge 120 can be to gaze at predetermined images or icons presented to the user at the interface 106 in a specific order); 
obtaining a set of expected features resulting from the challenge (para. 56-57) wherein the set of expected features are detectable from iris (para. 27, 29- the processing device is configured to analyze the captured one or more images of the subject using iris segmentation and matching routines. In some embodiments, the processing device is configured to measure at least one of a position of an iris of the subject within a socket relative to corners of an eye, a distance of the iris from eyelids of the eye, an eyelid opening distance, eyelid opening movement, a relative position between a pupil of the subject and specular reflection, or a size of the specular reflection); 
(para. 60); 
capturing one or more pictures with respect to iris of the person when the person reacts in response to the challenge (para. 66, 90- By requiring the subject to use their eyes to select the digit, the system 100 is able to determine who is entering the information into the system 100 with higher confidence. In particular, contemporaneously (e.g., simultaneously) to detecting the response to the challenge 120 from the subject, the system 100 can analyze the captured images 122 to determine biometric identification of the subject. The system 100 is able to gain the confidence by measuring multiple features of the acquired images 122. In some embodiments, iris segmentation and matching routines can be used to verify the identity of the believed subject. Measuring additional features of the eye, such as the position of the eye within the socket relative to the corners of the eyes, distance from the eyelids, eyelid opening, relative position between the pupil and specular reflection, size of the specular reflection, or other features); 
determining whether the person is live based on whether the captured one or more pictures of the person possess at least some of the set of expected features. (para. 61, 84-In some embodiments, the system 100 can combine a variety of liveness measures. For example, the system 100 can monitor the change in biometric characteristics of the iris 170 in response to the command or prompt to look down at the gaze attractor 166 and tracks the downward movement of the eye 164 and/or iris 170 as the subject follows the position of the gaze attractor 166. In some embodiments, the system 100 can select the different positions of the gaze attractor 166 randomly. The subject can therefore be directed to gaze and stare at the gaze attractor 166 in each position for a predetermined period of time, with the subject moving the gaze and staring at the gaze attractor 166 with each change in position)

Regarding claim 2, Mapen discloses the method of claim 1, wherein the challenge is pre-planned with respect to the authorized user or is dynamically determined. (para. 56-The system 100 includes one or more databases 118 configured to electronically store a variety of data, such as one or more challenges 120 that can be presented to the subject via the interface 106, one or more images 122 captured by the camera 104, preset valid responses 124 to the challenges 120, and biometric data 126 associated with one or more subjects. For example, when initially enrolling into the system 100, the subject can be provided with one or more challenges 120 and can provide responses to such challenges 120. The correct responses to the challenges 120 can be stored as the preset valid responses 124 for matching at a future verification stage of the subject. The responses to the challenges 120 can be customized by the subject and can be changed by the subject when desired. The revocable nature of the responses to the challenges 120 allows the subject to vary the verification process if the passcode or biometric characteristics have been compromised.)

Regarding claim 3, Mapen discloses the method of claim 1, wherein the challenge includes one of: a request for the person to make a facial expression; a (Figs. 6-9, para. 60, 84- gaze tracking = gesture)

Regarding claim 4, Mapen discloses the method of claim 3, wherein the facial expression includes one of a smile, frowning, sad, or happy expression. (Figs. 6-9, para. 60, 84- gaze tracking = gesture; note- claim 3 only requires facial expression or gesture)

Regarding claim 5, Mapen discloses the method of claim 1, wherein the set of expected features associated with the challenge represent observable characteristics observable from a person who responds to the challenge. (para. 56-57)

Regarding claim 6, Mapen discloses the method of claim 1, wherein the step of determining comprises: analyzing the one or more pictures of the person in response to the challenge; identifying a set of observed features from the one or more pictures based on the set of expected features; making a determination as to whether the person is live based on whether the set of observed features is consistent with the set of expected features. (para. 61- Contemporaneous (e.g., simultaneous) to receiving the response to the challenge 120, the system 100 can be configured to capture one or more images 122 of the subject with the camera 104. For example, the camera 122 can capture images 122 of the iris of the subject. The images 122 can be analyzed by the system 100 for biometric authenticity. In some embodiments, biometric authenticity can be performed by iris segmentation and matching routines. In some embodiments, biometric authenticity can be performed by measurement of at least one of a position of an iris of the subject within a socket relative to corners of the eye, a distance of the iris from eyelids of the eye, an eyelid opening distance, eyelid opening movement, a relative position between a pupil of the subject and specular reflection, a size of the specular reflection, combinations thereof, or the like)

Regarding claim 7, Inoue discloses the method of claim 1, further comprising: authenticating the person, if the person is live, based on a first set of features representing an iris of the authorized user and a second set of features representing the iris of the person. (para. 10-some embodiments, for the biometric authenticity, the processing device can be configured to analyze the captured one or more images of the subject using iris segmentation and matching routines. In some embodiments, for the biometric authenticity, the processing device can be configured to measure at least one of a position of an iris of the subject within a socket relative to corners of an eye, a distance of the iris from eyelids of the eye, an eyelid opening distance, eyelid opening movement, a relative position between a pupil of the subject and specular reflection, a size of the specular reflection, combinations thereof, or the like. Such measurements can assist the biometric security system in determining the liveness of the subject.)

Regarding claims 8-14, they recite a computer program that when executed, performs the functional steps of method claim 1-7, and thus, rejected for the same rationale. 

Regarding claims 15-21, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-7.  The applied prior art also discloses the corresponding architecture. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433